Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4, 7 and 9-10, renumbered as 1-6, are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive in regards to prior arts not teaching the limitation of “the microfluidic chip operates under a gauge pressure ranging from -400 to -500 mmHg at a driving frequency ranging from 1 to 4 Hz corresponding to a shear force ranging from_27 to 32 nN” and incubation time with octasaccharide beads of “no more than 5 minutes”, for detection of cholangiocarcinoma cells in open-type micromixer with magnetic bead coated with an octasaccharide with specifically binds cholangiocarcinoma cells,  is persuasive to overcome the rejection under 35 USC 103. Applicant’s arguments in view of the amendments is also persuasive to overcome the rejection on the ground of non-statutory double patenting over co-pending application No. 16/968,604. The closest prior arts of record do not teach or reasonable suggest detection or cholangiocarcinoma cells in a microfluidic chip having an open-type micromixer as claimed in claim 1, wherein the microfluidic chip operates under a gauge pressure ranging from 400 to -500 mmHg at a driving frequency ranging from 1 to 4 Hz corresponding to a shear force ranging from 27 to 32 nN; and wherein the microfluidic chip is set under an incubation time between the magnetic bead modified with the octasaccharide and cholangiocarcinoma cells, and the incubation time is no more than 5 minutes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641